Citation Nr: 1643954	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  13-10 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The appellant and an acquaintance


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active duty in the United States Army from October 1964 to December 1968.  He died in May 1998.  The appellant is his surviving spouse.  However, because the Veteran died prior to October 10, 2008, the provisions pertaining to substitution are inapplicable in the instant appeal.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (a) (2015).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.  

In July 2013, the appellant testified at a videoconference hearing before a Veterans Law Judge (VLJ), and a transcript of that hearing is of record.  The case was then remanded by the Board in March 2015.  In June 2016, the appellant was informed that the VLJ that presided over her hearing was unavailable to participate in a decision in her appeal and that she had a right to another hearing conducted by a VLJ who would ultimately decide her appeal.  See 38 C.F.R. § 20.707.  Because the appellant failed to respond to the June 2016 letter, it is assumed that she does not want another hearing and the Board will proceed with the matter on appeal.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, and is presumed to have been exposed to herbicides (to include Agent Orange) while in military service.

2.  The Veteran died in May 1998.  His death certificate lists the immediate cause of death as metastatic esophageal cancer, which is not a disease presumptively associated with exposure to Agent Orange, or other herbicide agents, under the applicable law.  No other conditions were listed as contributing to his death, and no autopsy was performed.

3.  There is no competent and probative medical evidence indicating the Veteran's metastatic esophageal cancer was manifested during his military service or within one year after his discharge from service or that it is otherwise related to service including his presumed exposure to Agent Orange.

4.  The Veteran had no service-connected disabilities at the time of his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated March 6, 2012.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the appellant in the development of her claim.  The Veteran's service treatment records and a medical opinion from his private physician have been obtained and associated with the claims file.  Also of record are potentially relevant documents and argument in support of her claim, including personal statements and hearing testimony.  

In February 2012, in support of her claim, the appellant submitted a list of several private medical facilities and physicians who treated the Veteran for esophageal cancer.  The following month she was provided with several VA Forms 21-4142 (Authorization for Release of Information), to obtain the treatment records from the identified medical providers.  See VA correspondence dated March, 6, 2012.  However, she did not return the authorizations for the release of any records.

As stated in the Introduction, the claim was remanded in March 2015.  The AOJ has substantially completed all development ordered by the Board, and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Pursuant to the Board's remand instructions, the AOJ provided the appellant an additional VA Form 21-4142, to obtain treatment records from pertinent private medical providers.  See VA correspondence dated April 15, 2015.  

However, she did not respond with the information requested by the RO, and further development cannot proceed without her cooperation.  As a result VA's attempt to obtain this information has been hindered.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a "one-way street," and that, if an appellant desires help with his or her claim, they must cooperate with VA's efforts to assist).  The appellant's failure to provide the requested information serves only to deprive the Board of critical, clarifying medical evidence which might have helped support her claim.  The Board finds that the VA has met its duty to assist and does not have a further duty to obtain the records.  

As also instructed by the Board, the AOJ obtained a VA medical opinion in January 2016.  The Board finds that the medical opinion is adequate, as it is based upon a review of the claims file and consideration of the Veteran's prior medical history.  Additionally, the opinion is supported by sufficient detail, refers to specific documents and medical history to support the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, there is adequate medical evidence of record to make a determination in this case.  

Thus, the Board finds that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.


Law and Analysis

The appellant seeks service connection for cause of the Veteran's death.  

To establish service connection for the cause of a veteran's death, the evidence must show that a disability due to disease or injury incurred in or aggravated by active service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

Therefore, service connection for the cause of the Veteran's death may be demonstrated by showing that his death was caused by a disability for which service connection had been established at the time of death, or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

In addition, service connection for certain chronic diseases, such as malignant tumors (cancer), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Malignant tumors (cancer) are listed in section 3.309(a).

Service connection may also be established on a legal presumption based on herbicide exposure where a veteran served on active duty in the Republic of Vietnam during the Vietnam era and has a certain listed disability.  See 38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6)(iii).  The regulations also list the diseases for which service connection could be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309 (e).  In this case esophageal cancer, is not associated with herbicide exposure for the purposes of this presumption.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran died in May 1998.  His death certificate identifies the cause of death as esophageal cancer with metastases.  No other conditions were listed as contributing to his death, and no autopsy was performed.  At the time of his death service connection was not in effect for any disability.  

The appellant has indicated that the sole basis for her claim is that the Veteran developed esophageal cancer as a result of his presumed exposure to Agent Orange or other herbicides while serving in Vietnam.  The Veteran's DD-214 shows that he served in the Republic of Vietnam during the Vietnam era and is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  

While the Veteran has confirmed service in Vietnam during the Vietnam Era, and is, therefore, presumed to have been exposed to herbicides during service, as noted above esophageal cancer is not one of the listed disabilities for which service connection may be awarded on a presumptive basis as a result of such herbicide exposure under 38 C.F.R. § 3.309(e).  The Board finds that the appellant's claim must be denied on this basis.  Nevertheless, even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Having carefully reviewed the evidence of record, the Board finds that the criteria for service connection for the cause of the Veteran's death are not met.  The Veteran's service treatment records fail to reveal any signs or symptoms suggestive of esophageal cancer.  

There is also nothing in the record to indicate evidence of esophageal cancer in the immediate years after his separation from service in December 1968.  As noted above, the appellant has not responded to the AOJ's March 2012 and April 2015 requests for additional information from the Veteran's private medical providers.  Consequently, as it stands, the record does not contain outstanding medical evidence pertaining to the Veteran's cancer treatment including any terminal records and as a result the Board is presented with a less than complete factual background.  Because the appellant failed to provide the requested information, there is no evidence that esophageal cancer manifested to a compensable degree within one year of separation from his period of active service, thus service connection may not be made on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Moreover, the appellant has not argued the contrary.

Also of record is an August 2013 opinion from a private physician who concluded that, based on a review of the Veteran's applicable medical records, to include the death certificate and related materials, it is as least as likely as not that the herbicide exposure, that VA associates with respiratory cancers (lung, larynx, trachea, and bronchus), could have caused or significantly contributed to his esophageal cancer.  See medical opinion from M.L. Hattan, M.D. received in August 2013.  

Pursuant to the Board's 2015 remand order, a VA opinion was obtained with respect to the etiology of the Veteran's esophageal carcinoma.  The examiner reviewed the claims file, including service treatment records and the post-service private medical opinion.  The Veteran's history of herbicide exposure was also considered.  The examiner noted that much medical information was missing, in that there were no healthcare records related to the Veteran's health over the years, including records prior to his demise and no indication of his risk factors.  Based on reviewing all available medical information and a review of the current valid medical literature, the examiner concluded that there was no indication that the Veteran's esophageal cancer was caused or made chronically worse by active service as the history and medical record/service treatment records did not support this contention or theory.

The examiner noted that according to the current presumptive list, cancers of the larynx, trachea, and bronchus are noted to be related to AO exposure.  Even though the esophagus is adjacent to these structures, it is a separate unrelated structure and serves a completely different purpose.  Hence, they are not all the same.  The examiner also explained that there was no information in the clinical literature that suggested any relationship between Agent Orange/herbicide exposure and esophageal cancer.  Citing to relevant medical literature the examiner explained that chronic irritation of the esophagus may contribute to DNA cell changes that cause esophageal cancer.  These factors include drinking alcohol, bile reflux, achalasia (an esophageal sphincter that won't relax) drinking very hot liquids, eating few fruits/vegetables, gastroesophageal reflux disease, obesity, Barret's esophagus (precancerous changes in cells), radiation treatment, and smoking.  

The VA examiner also concluded that the opinion provided by the private physician, was not one of valid medical support creating a nexus, as the provider affords no valid medical reasoning (via valid medical studies/literature) supporting his comments.  He further explained that the comment "could be" is not within the realm of at least as likely as not.  In addition, because the risk factors for developing esophageal cancer are known, to state any relationship between the Veteran's esophageal cancer and herbicide exposure, without reviewing his entire medical background, would be injecting a tremendous bias into any medical opinion provided.  The examiner again reiterated that the letter from the physician is not valid, as it gave no reasoning or valid medical basis.  

Here, the 2016 VA opinion is highly probative and the Board gives it significant weight as it is fully articulated, fully informed, and well-reasoned.  The examiner reviewed the Veteran's history and fully researched the causal factors of esophageal cancer, including specifically with respect to any relation to herbicide exposure, and provided a concise opinion that there was no etiological association.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Based on the VA examiner's opinion, the Board cannot make a finding that the Veteran's esophageal cancer is etiologically linked to service.  

That notwithstanding, careful consideration has also been given to the opinion of the private medical provider.  However, this opinion, while supportive of the claim, is limited in terms of its ultimate probative value as it is fairly cursory in that the doctor did not explain what evidence supported his/her conclusion, and did not reference any clinical data or other evidence as rationale for the opinion.  In addition, he does little more than indicate the possibility that the Veteran's esophageal cancer is related to his herbicide exposure during military service and thus the opinion is entitled to minimal probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).  Such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  See also 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).

After weighing all the evidence, the Board finds greater probative value in the 2016 VA opinion, and, in light of the other evidence of record, this negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the appellant's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The private medical opinion, while not discounted entirely, is entitled to less probative weight in view of the remaining evidentiary record.

Although the Board is sympathetic to the appellant's claim, and while she has put forth her belief that the Veteran's cancer was the result of herbicide exposure during service; she unfortunately lacks the requisite medical expertise to provide a competent medical opinion as the etiology of the cancer.  The etiology of esophageal cancer is complex, particularly when it involves allegations that it is caused by exposure to an environmental hazard such as herbicides.  This is a medical matter, requiring medical training and expertise, thus not susceptible to lay opinion.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Therefore, this evidence has diminished probative value.

While the appellant may believe that esophageal cancer should be a presumptive disorder, the applicable law does not afford presumptive service connection for it.  The Board is bound by law on this matter, and is without authority to grant the benefit sought on an equitable basis.  Moreover, as the preponderance of evidence is unfavorable to the claim, the criteria for service connection for cause of the Veteran's death have not been met and the claim is denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for the Veteran's cause of death is denied.



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


